UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 10, Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 00134611 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 140 NE 4th Avenue, Suite C, Delray Beach, FL 33483 (Address of Principal Executive Offices) (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 10, 2010, Celsius Holdings, Inc (the “Company”) issued a press release announcing that it had commenced an underwritten public offering of units. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 7.01 Regulation FD Disclosure The
